Citation Nr: 1028956	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based upon its review of the appellant's claims folder, the Board 
finds that there is a further duty to assist the appellant with 
his claim for entitlement to service connection for an acquired 
psychiatric disability, to include depression.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The appellant contends that he is entitled to service connection 
for a psychiatric disability, to include depression.  A March 
1967 service treatment record reflected that the appellant had a 
diagnosis of depression since the loss of his fiancé in August 
1966.  The appellant's September 1967 discharge examination 
report noted that he had an unstable personality and drug abuse 
symptoms.

The appellant was seen for a VA examination in May 2006 to 
evaluate whether the appellant had any psychiatric disability 
related to service.  The May 2006 VA examination report reflects 
that the appellant had a diagnosis of depressive disorder.  The 
VA examiner stated that without resort to speculation, he could 
not state with any certainty that the appellant's current 
depressive disorder is related to military service.  The VA 
examiner did not provide a rationale for his opinion.  The Court 
recently held that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis of the opinion must be provided by the 
examiner or apparent upon a review of the record.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  In the present case, it is 
not clear on the record why the examiner was not able to render 
an opinion without resort to speculation.  Thus, the Board finds 
that the May 2006 VA examination report is inadequate.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).   

Finally, the VA treatment records in the file only date to 
September 2006.  It appears the appellant subsequently received 
treatment at the VA for psychiatric disabilities.  Consequently, 
the appellant's complete VA treatment records from September 2006 
to present would be useful to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from September 2006 to present.  If 
no records are available, the claims folder 
must indicate this fact.

2. Request a clarifying medical opinion on 
whether it is at least as likely as not that 
the appellant has a psychiatric disability, 
to include depression, that is etiologically 
related to his military service.  The VA 
clinician is requested to provide a thorough 
rationale for any opinion provided.  The 
clinician should review the claims folder and 
this fact should be noted in the accompanying 
medical report. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

3. Thereafter, readjudicate the issue on 
appeal of entitlement to an acquired 
psychiatric disability, to include 
depression.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


